


Exhibit 10.15

 

SEVERANCE COMPENSATION AGREEMENT

 

 

SEVERANCE COMPENSATION AGREEMENT dated as of                 , 2003 between
Transaction Systems Architects, Inc., a Delaware corporation (the “Company”),
and the executive whose name appears on the signature page of this Agreement
(the “Executive”).

 

WHEREAS, this Agreement sets forth the severance compensation which the Company
agrees it will pay to the Executive and the other benefits the Company will
provide the Executive if the Executive’s employment with the Company terminates
under certain circumstances described herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto hereby agree as
follows:

 

1.     TERM.

 

This Agreement shall remain in effect as long as the Executive is employed by
the Company.

 

2.     TERMINATION.

 

(a)                           The Executive shall be entitled to the
compensation provided in Section 3 of this Agreement if the Executive’s
employment is terminated as a result of the Executive’s death or by the Company
as a result of (i) the Executive’s Disability (as defined in Section 2(b)
below); (ii) the Executive’s Retirement (as defined in Section 2(c) below); or
(iii) any other reason other than Cause (as defined in Section 2(d) below).

 

(b)                           If, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been unable, with or
without a reasonable accommodation, to perform his duties with the Company on a
full-time basis for six months and within 30 days after a Notice of Termination
(as defined in Section 2(e) below) is thereafter given by the Company, the
Executive shall not have returned to the full-time performance of the
Executive’s duties, the Company may terminate the Executive’s employment for
“Disability.”

 

(c)                           For purposes of this Agreement only, “Retirement”
shall mean termination by the Company of the Executive’s employment based on the
Executive’s having reached age 65 or such other age as shall have been fixed in
any arrangement established pursuant to this Agreement with the Executive’s
consent with respect to the Executive.

 

(d)                           For purposes of this Agreement only, “Cause” shall
mean: (i) the Executive’s conviction of a felony involving moral turpitude; (ii)
the Executive’s serious, willful gross misconduct or willful gross neglect of
duties (other than any such neglect resulting from the Executive’s incapacity
due to physical or mental illness), which, in either case, has resulted,

 

--------------------------------------------------------------------------------


 

or in all probability is likely to result, in material economic damage to the
Company; provided no act or failure to act by the Executive will constitute
Cause under this clause (ii) if the Executive believed in good faith that such
act or failure to act was in the best interest of the Company; or (iii) the
Executive’s violation of any provision of the Company’s Code of Ethics for the
Chief Executive Officer and Senior Financial Officers, as the same may be
amended from time to time (the “Code of Ethics”).  For purposes of clause (iii)
of this subsection (d), the Executive shall be deemed to be subject to the
provisions of the Code of Ethics regardless of whether the Executive is a Senior
Officer as defined in the Code of Ethics or otherwise subject to the Code of
Ethics.

 

For purposes of this Agreement only, any termination of the Executive’s
employment by the Company for Cause shall be authorized by a vote of at least a
majority of the non-employee members of the Board of Directors of the Company
(the “Board”) within 12 months of a majority of such non-employee members of the
Board having actual knowledge of the event or circumstances providing a basis
for such termination.  In the case of clause (ii) of the second sentence of this
subsection (d), the Executive shall be given notice by the Board specifying in
detail the particular act or failure to act on which the Board is relying in
proposing to terminate him for cause and offering the Executive an opportunity,
on a date at least 14 days after receipt of such notice, to have a hearing, with
counsel, before a majority of the non-employee members of the Board, including
each of the members of the Board who authorized the termination for Cause.  The
Executive shall not be terminated for Cause if, within 30 days after the date of
the Executive’s hearing before the Board (or if the Executive waives a hearing,
within 30 days after receiving notice of the proposed termination), he has
corrected the particular act or failure to act specified in the notice and by so
correcting such act or failure to act he has reduced the economic damage his act
or failure to act has allegedly caused the Company to a level which is no longer
material or has eliminated the probability that such act or failure to act is
likely to result in material economic damage to the Company.  No termination for
Cause shall take effect until the expiration of the correction period described
in the preceding sentence and the determination by a majority of the
non-employee members of the Board that the Executive has failed to correct the
act or failure to act in accordance with the terms of the preceding sentence.

 

Anything herein to the contrary notwithstanding, if, following a termination of
the Executive’s employment by the Company for Cause based upon the conviction of
the Executive for a felony involving moral turpitude such conviction is finally
overturned on appeal, the Executive shall be entitled to the compensation
provided in Sections 4(a) and 4(c) of the Change in Control Agreement (as
defined in Section 8 below).  In lieu of the interest provided in clause (iv) of
the first sentence of Section 4(a) of the Change in Control Agreement and the
interest provided in the second sentence of Section 4(c) of the Change in
Control Agreement, however, the compensation provided in Sections 4(a) and 4(c)
of the Change in Control Agreement shall be increased by a ten percent rate of
interest, compounded annually, calculated from the date such compensation would
have been paid if the Executive’s employment had been terminated without Cause.

 

(e)           Any termination of the Executive by the Company pursuant to
Section 2(b), 2(c) or 2(d) above shall be communicated by a Notice of
Termination to the Executive.  For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate those specific
termination provisions in this Agreement relied upon and which sets forth in

 

2

--------------------------------------------------------------------------------


 

reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.  For
purposes of this Agreement, no such purported termination by the Company shall
be effective without such Notice of Termination.

 

(f)            “Date of Termination” shall mean (i) if the Executive’s
employment is terminated as a result of the death of the Executive, the date of
the Executive’s death, (ii) if the Executive’s employment is terminated by the
Company for Disability, 30 days after Notice of Termination is given to the
Executive (provided that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during such 30-day
period), and (iii) if the Executive’s employment is terminated by the Company
for any other reason, the date on which a Notice of Termination is given.

 

3.             COMPENSATION UPON TERMINATION OF EMPLOYMENT.

 

(a)           If the Executive’s employment with the Company is terminated for
death or by the Company for Disability or Retirement, the Executive shall be
entitled to receive in a lump sum cash payment within five days after his Date
of Termination (as defined in Section 2(f) above) the following:

 

                (i)            his earned but unpaid base salary through his
Date of Termination; plus

 

(ii)           a quarterly incentive award for the current fiscal quarter
prorated through the Date of Termination equal to the quarterly incentive award
(whether paid or payable in cash or in securities of the Company) awarded to the
Executive with respect to the Company’s most recent fiscal quarter ending prior
to the Date of Termination.

 

(b)           If the Executive’s employment with the Company is terminated by
the Company for a reason other than Cause, Disability or Retirement, the
Executive shall be entitled to receive in a lump sum cash payment within five
days after his Date of Termination (as defined in Section 2(f) above) the
following:

 

(i)            his earned but unpaid Base Salary (as defined below) through his
Date of Termination;

 

(ii)           an amount equal to his Base Salary for six months; plus

 

(iii)          a quarterly incentive award for the current fiscal quarter
prorated through the Date of Termination equal to the quarterly incentive award
(whether paid or payable in cash or in securities of the Company) awarded to the
Executive with respect to the Company’s most recent fiscal quarter ending prior
to the Date of Termination.

 

“Base Salary” means the Executive’s highest annual base compensation during the
twenty-four months immediately preceding the Date of Termination (calculated on
a per month basis), or such shorter period if the Executive has been employed
for less than twenty-four months.

 

3

--------------------------------------------------------------------------------


 

(c)           If pursuant to Section 2(b) above the Executive is entitled to the
compensation provided in this Section 3, then the Executive will be entitled to
continued participation in all non-equity based employee benefit plans or
programs available to Company employees generally in which the Executive was
participating on the Date of Termination, such continued participation to be at
Company cost and otherwise on the same basis as Company employees generally,
until the earlier of (i) the date, or dates, he receives equivalent coverage and
benefits under the plans and programs of a subsequent employer (such coverages
and benefits to be determined on a coverage-by-coverage or benefit-by-benefit
basis) or (ii) six months from the Date of Termination.

 

4.             NO OBLIGATION TO MITIGATE DAMAGES; NO EFFECT ON OTHER CONTRACTUAL
RIGHTS.

 

(a)   Except as provided in Section 3(b), the Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination or otherwise.

 

(b)   The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any benefit plan, incentive plan or securities plan,
employment agreement or other contract, plan or agreement with or of the
Company.

 

5.             BINDING AGREEMENT.

 

This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If the
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall he paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee or other
designee or, if there be no such designee, to the Executive’s estate.

 

6.             NOTICE.

 

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, as follows:

 

4

--------------------------------------------------------------------------------


 

If to the Company:

 

Transaction Systems Architects, Inc.

224 South 108th Avenue

Omaha, NE 68154

Attn: General Counsel

 

If to the Executive: at the address shown on the signature page of this
Agreement

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

7.             MISCELLANEOUS.

 

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and the Company.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same time or
at any prior or subsequent time.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nebraska, without giving effect to any principles of conflicts of
law.

 

8.             CONFLICT IN BENEFITS.

 

Except as otherwise provided in this Agreement, this Agreement is not intended
to and shall not limit or terminate any other agreement or arrangement between
the Executive and the Company presently in effect or hereafter entered into.  To
the extent that the Executive is entitled to severance compensation pursuant to
the terms of a Severance Compensation Agreement (Change in Control)(the “Change
in Control Agreement”), the terms of the Change in Control Agreement shall be
deemed to supercede the terms of this Agreement and the Executive’s entitlement
to any severance compensation shall be determined under the Change in Control
Agreement.

 

9.             VALIDITY.

 

                The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

10.           SURVIVORSHIP.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights

 

5

--------------------------------------------------------------------------------


 

and obligations and to the extent that any performance is required following
termination of this Agreement.  Without limiting the foregoing, Section 11 shall
expressly survive the termination of this Agreement.

 

11.           EFFECTIVE DATE.

 

This Agreement shall become effective upon execution.

 

12.           COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

13.           NO GUARANTEE OF EMPLOYMENT.

 

Neither this Agreement nor any action taken hereunder shall be construed as
giving the Executive the right to be retained in employment with the Company,
nor shall it interfere with either the Company’s right to terminate the
employment of the Executive at any time or the Executive’s right to terminate
his employment at any time.

 

14.           NO ASSIGNMENT BY EXECUTIVE.

 

Except as otherwise provided in Section 5(b), the Executive’s rights and
interests under this Agreement shall not be assignable (in law or in equity) or
subject to any manner of alienation, sale, transfer, claims of creditors,
pledge, attachment, garnishment, levy, execution or encumbrances of any kind.

 

15.           WAIVER.

 

The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement shall not he deemed a waiver of such provision
or any other provision of this Agreement.  Any waiver of any provision of this
Agreement shall not be deemed to be a waiver of any other provision, and any
waiver of default in any provision of this Agreement shall not be deemed to be a
waiver of any later default thereof or of any other provision.

 

16.           WITHHOLDING.

 

All amounts paid pursuant to this Agreement shall be subject to withholding for
taxes (federal, state, local or otherwise) to the extent required by applicable
law.

 

17.           HEADINGS.

 

The headings of this Agreement have been inserted for convenience of reference
only and are to be ignored in the construction of the provisions hereof.

 

6

--------------------------------------------------------------------------------


 

18.           NUMBERS AND GENDER.

 

The use of the singular shall be interpreted to include the plural and the
plural the singular, as the context requires.  The use of the masculine,
feminine or neuter shall be interpreted to include the masculine, feminine or
neuter as the context shall require.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

TRANSACTION SYSTEMS ARCHITECTS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------
